Citation Nr: 0911201	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-25 878	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 until March 
1977.

This matter comes before the Board of Veteran s' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veteran s Affairs (VA), Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied a claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

2.  The evidence added to the record since March 2003, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran received isolated low back treatment in 
service but was normal upon separation and there is no 
documented treatment for many years thereafter; the
competent medical evidence of record does demonstrate that 
the Veteran's current low back disorder is related to active 
service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision which denied the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2. New and material evidence has been received to reopen the 
claim to establish legal entitlement to service connection 
for a low back disorder. 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2008).

3. A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veteran s Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in September 2004, thus meeting the 
requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in January 2003, August 2004 
and March 2006 that, together, fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in April 2007.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See, Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a January 2008 hearing before 
a Decision Review Officer.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any available outstanding evidence with respect to 
the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also, Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria

New and Material Evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

Service connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally, service connection requires that there be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See, Hickson v. West, 12 
Vet. App. 247, 253 (1999). The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Additionally, Service connection for a chronic disease such 
as arthritis may be granted if manifest to a compensable 
degree within one year following separation from service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008). 



Analysis

New and Material Evidence

The RO first considered and denied the Veteran's claim of 
entitlement to service connection for a back disability in 
March 2003.  The Veteran did not appeal that determination in 
a timely manner and it became a final decision.  In an August 
2004 statement, the Veteran sought to reopen his back claim 
and in January 2005 the RO issued a rating decision denying 
the request to reopen.  The Veteran appealed from that denial 
and the issue is presently before the Board.

As stated above, the RO's March 2003 rating decision is the 
last final determination of record with respect to the 
Veteran's back claim.  The pertinent evidence associated with 
the claims file at the time of that decision included service 
treatment records, a VA examination dated February 2003, 
post-service private medical treatment records and statements 
from the Veteran. The service treatment records revealed 
complaints of low back pain in April 1974.  Additional 
complaints arose following an in-service motorcycle accident 
in September 1976.  However, separation examination in 
January 1977 showed a normal spine, and the Veteran denied 
recurrent low back pain in a report of medical history 
completed at that time.   
The post-service clinical records reflected complaints and 
treatment referable to the low back beginning in 1988, over 
10 years after separation from active service, and no 
consistent complaints until 2002, twelve years further 
removed from discharge and three years after an industrial 
injury to the lower back.  The Veteran's statements indicate 
his contention that his current back problems should be 
service-connected.

Based on the above evidence, the RO in March 2003 determined 
that 
the in-service complaints of low back pain were indicative of 
a transitory condition that resolved without chronic 
residuals prior to separation from active service.  Indeed, 
the RO noted that the Veteran's separation examination listed 
no back disorder and the Veteran did not report any back 
trouble.

Evidence added to the record since the time of the last final 
denial in March 2003 includes a September 2004 statement 
written by M. J., F.N.P.  That practitioner was stated that 
after a review of the Veteran's service treatment records she 
believed it was at least as likely than not that the 
Veteran's current back disorder was related to his time in 
active service.

The evidence detailed above was not previously before agency 
decisionmakers. Moreover, it is not cumulative or redundant 
of evidence already associated with the claims file. 
Accordingly, such evidence is found to be new under 38 C.F.R. 
§ 3.156(a). Furthermore, because it addresses the etiology of 
the back disorder, such evidence relates to an unestablished 
fact necessary to substantiate the claim. As such, the 
evidence is also material under 38 C.F.R. § 3.156(a). Both 
requirements having been satisfied, the claim of entitlement 
to service connection for a low back disorder is hereby 
reopened.   Moreover, because the RO addressed the underlying 
service connection issue in a June 2005 statement of the 
case, the Board may proceed with appellate consideration of 
such issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  The merits of the appeal will be further 
addressed below.

Service Connection

Having reopened the claim, the Board will now consider the 
merits of the appeal.  

The Veteran is claiming entitlement to service connection for 
a low back disorder.  In evaluating the claim, the Veteran's 
service treatment records have been reviewed.  Again, such 
records indicate treatment for non-specific lower back pain 
in April 1974.  An additional treatment note related to non-
specific low back pain appears in the records in April 1976.  
The records lack reference to any low back disorder until the 
Veteran was involved in a motorcycle accident in September 
1976.  Although treatment records do reflect that the Veteran 
was experiencing back pain in September 1976, such treatment 
records are silent for back treatment for the remainder of 
the Veteran's active service.  At his separation examination 
in January 1977 the Veteran's spine was objectively normal 
and he did not report any pain related to his back in the 
accompanying report of medical history.

Based on the foregoing, the service treatment records do not 
show that any chronic back disability was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See, 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed lumbar stenosis, or any other 
low back disorder, is causally related to active service, for 
the reasons discussed below.

Post-service medical evidence does not indicate any 
complaints or findings referable to the low back until March 
1988 when the Veteran reported to a private physician that he 
was experiencing back pain.  The medical records fall silent 
again as to low back symptomatology until the Veteran was 
involved in a workplace accident in July 1999.  In May 2002 
he was diagnosed with multiple lumbar-related disorders 
including lumbar stenosis at L4 and L5-S1 levels of his back.  

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's low back pain is found to 
be capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, there was record of 
in-service low back complaints.  However, the Veteran's 
separation examination in January 1977 showed objectively 
normal findings, and the Veteran expressly denied recurrent 
back pain in a contemporaneous report of medical history.  
Moreover, the post-service record fails to demonstrate any 
treatment for the low back until over a decade after 
separation from active service, with no consistent complaints 
until 2002, after he sustained a workplace injury.  While 
sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented treatment is found to be more 
probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements. 

The Board has also considered whether any competent medical 
evidence of record causally relates a current low back 
disability to active service.  In this regard, a VA examiner 
in November 2006 reviewed the Veteran's service treatment 
records, post service records and conducted an objective 
examination of the Veteran, following which he concluded that 
his currently diagnosed lumbar stenosis was not the result of 
active service.  Again, because the record was reviewed and 
an examination performed, the VA examiner's opinion is found 
to be highly probative.  The Board recognizes that a private 
opinion dated September 2004 indicates an opposite opinion; 
that it is at least as likely as not that his current back 
condition is related to service.  Moreover, while the private 
opinion was made following a review of the service records, 
it is nevertheless of limited probative value as it contained 
no supporting rationale and failed to account for the normal 
separation examination, lengthy absence of post-service 
treatment, and post-service workplace accident. 

Thus, for the foregoing reasons, the Board finds the negative 
opinion provided by the VA examiner in November 2006 to be 
more probative than the private opinion written in September 
2004.  In so finding, it is noted that the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In conclusion, the evidence does not support for a grant of 
service connection for a low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See, 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent, the appeal is granted.

Service connection for a low back disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veteran s' Appeals




 Department of Veteran s Affairs


